.George, J.
This was a suit in equity by the grantor against the grantee in a deed to land, to enjoin a suit at law by the latter against the former for breach of warranty, for reformation of the deed, and for other relief. The defendant demurred and answered. Her demurrer was overruled, and she excepted pendente .lite, assigning error on the judgment overruling the demurrer in a cross-bill of exceptions. Upon the trial the verdict was for the defendant. The plaintiff filed a motion for new trial, which was overruled, and he excepted. In his bill of exceptions he complains of certain rulings upon the admissibility of evidence, of certain charges given by the court to the jury, and of refusal to charge as requested. None of the special assignments of error show cause for reversal; and the ■ evidence authorized the verdict.

Judgment on the■ main bill of exceptions affirmed.


Oross-bill dismissed. All the Justices concur.

Equitable petition.. Before J. Mark.Wilcox, judge pro hac vice. Jeff Davis superior court. March 8, 1918.
3. D. Dell and Padgett & Watson, for plaintiff.
Gordon Knox, for defendant.